Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,6,7,8,13,14,15,19,20 are objected to because of the following informalities:
(1) As to claim 1, lines 12-14 are simply awkward.  Possibly, “flow restriction comprises a valve” should read  - - flow restriction comprising a valve - -.  Otherwise, it reads (in a disconnected way) as if it is the valve that is “identified using a coefficient” (line 13), and not the “overall loss coefficient” (line 12) that is identified.  Appropriate correction is required.
(2)  As to claim 8, lines 4-6 from last are simply awkward.  Please change “flow restrictor comprises a valve” to - - flow restrictor comprising a valve - -.  Otherwise, it reads (in a disconnected way) as if it is the valve that is “identified using a coefficient” (line 5 fromlast), and not the “overall loss coefficient” (line 6 from last) that is identified.  Appropriate correction is required.
(2)  As to claim 15, lines 4-6 from last are simply awkward.  Please change “flow restrictor comprises a valve” to - - flow restrictor comprising a valve - -.  Otherwise, it reads (in a disconnected way) as if the “valve is identified using a coefficient” (line 5 from last), and not the “overall loss coefficient” (line 12) that is identified.  Appropriate correction is required.

Claims 2-4,9-11,16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 3,17, employing the same flow restrictor that separately includes both a “valve” and “variable restriction” is new.  The disclosure calls for a valve having such restriction, and one of ordinary skill would not recognize two separate components.  Neither the specification nor drawings suggests 2 separate components.  There is no incentive/motivation to employ 2 separate components.
As to claim 9, employing the same flow restrictor that separately includes both a “valve” and “fixed restrictor” is new.  The disclosure calls for a valve having a fixed restrictor, and one of ordinary skill would not recognize two separate components.  Neither the specification nor drawings suggests 2 separate components.  There is no incentive/motivation to employ 2 separate components.
As to claim 10, employing the same flow restrictor that separately includes both a “valve” and “variable restrictor” (line 2 is new.  The disclosure calls for a valve having a fixed restrictor, and one of ordinary skill would not recognize two separate components.  Neither the specification nor drawings suggests 2 separate components.  There is no incentive/motivation to employ 2 separate components.

Claims 2-4,9-11,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it’s unclear if the flow restrictor includes both the ”valve” (of claim 1) and “a fixed restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the 
As to claim 3, it’s unclear if the flow restrictor includes both the ”valve” (of claim 1) and “a variable restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the “fixed restriction”.  The specification seems to suggest the former, but the plain reading of the claim suggests the latter.
As to claim 9, it’s unclear if the flow restrictor includes both the ”valve” (of claim 1) and “a fixed restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the “fixed restriction”.  The specification seems to suggest the former, but the plain reading of the claim suggests the latter.
As to claim 10, it’s unclear if the flow restrictor includes both the ”valve” (of claim 1) and “a variable restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the “variable restriction”.  The specification seems to suggest the former, but the plain reading of the claim suggests the latter.
As to claim 16, it’s unclear if the flow restrictor includes both the ”valve” (of claim 15) and “a fixed restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the “fixed restriction”.  The specification seems to suggest the former, but the plain reading of the claim suggests the latter.
As to claim 17, it’s unclear if the flow restrictor includes both the ”valve” (of claim 15) and “a variable restriction” (line 2) for a total of 2 separate structural components; or if it’s the valve that provides the “fixed restriction”.  The specification seems to suggest the former, but the plain reading of the claim suggests the latter.



Claims 4,11,18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 4 states that the valve provides the “restriction” (of claim 3), effectively removing the separateness of claim 3’s separate “valve” and “variable restriction”.
Claim 11 states that the valve provides the “restriction” (of claim 3), effectively removing the separateness of claim 10’s separate “valve” and “variable restriction”.
Claim 18 states that the valve provides the “restriction” (of claim 17), effectively removing the separateness of claim 17’s separate “valve” and “variable restriction”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861